Citation Nr: 0402186	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
major depressive disorder prior to January 15, 2003.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 70 percent evaluation 
for major depressive disorder, effective February 7, 2000.

In an April 2003 rating decision, the RO granted a 
100 percent evaluation for major depressive disorder, 
effective January 15, 2003.  Because the grant of the 
100 percent evaluation did not go back to the date of the 
veteran's claim, the appeal continues.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded).

The issue of entitlement to a total rating for compensation 
based upon individual unemployability is addressed in the 
remand portion of this decision.  The Board notes that this 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT

Service-connected major depressive disorder is manifested by 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for major 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 
4.130, Diagnostic Code 9434 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the December 2000 rating 
decision, the July 2002 statement of the case, and the April 
2003 supplemental statement of the case.  In the December 
2000 rating decision and the July 2002 statement of the case, 
the RO provided the veteran with the criteria needed for the 
70 percent evaluation and the 100 percent evaluation for 
major depressive disorder and explained why an evaluation in 
excess of 70 percent was not warranted for the service-
connected major depressive disorder.  In the April 2003 
supplemental statement of the case, the RO explained why it 
was granting a 100 percent evaluation as of January 15, 2003, 
which was that as of that date, it was ascertainable that an 
increase in the veteran's service-connected disability had 
occurred and why prior to that date, the evidence did not 
support the grant of a 100 percent evaluation.  Thus, the 
veteran was informed that the evidence needed to substantiate 
an evaluation in excess of 70 percent prior to January 15, 
2003, would be evidence showing that the veteran met the 
criteria for a 100 percent evaluation prior to that date.  
Based on the above facts, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
September 2000 letter, the RO stated that it would obtain the 
treatment records from a VA facility or a military facility 
if the veteran had been treated at one of those places for 
his service-connected disability.  The RO also stated that if 
there were private medical records that the veteran wanted it 
to obtain that he would need to complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each facility and that VA 
would obtain those records.  The RO noted that he could 
submit private medical records himself.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2002).  The veteran had informed VA that he was 
receiving treatment at the Pueblo VA clinic in Pueblo, 
Colorado.  The RO obtained the treatment records from the 
Pueblo VA clinic from 2000 to the present.  Additionally, the 
RO provided the veteran with a VA examination in September 
2000 in connection with his claim for an increased 
evaluation.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2003), which 
addresses major depressive disorder, the criteria for a 
100 percent evaluation are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an initial 
evaluation of 100 percent for post-traumatic stress disorder.  
The reasons follow.

In an April 2000 letter from a VA psychologist, she stated 
that the veteran was emotionally isolated most of the time.  
She stated the veteran spent his time inside of the house 
unless forced to go out for medical appointments and other 
errands.  She attributed the veteran's isolation to his 
"constant severe paranoia and agoraphobia."  The 
psychologist stated that the veteran's episodes of 
agoraphobia would last for several weeks and cause the 
veteran to be housebound and mentally dysfunctional.  She 
stated the veteran had few friends.  She added the veteran's 
depression was often psychotic in nature in that he would 
experience auditory hallucinations.  The psychologist 
described the veteran as unable to think or concentrate, 
which was helpful because this would prevent him from being 
able to concentrate well enough to plan his suicide.  She 
stated the veteran experienced periods of extreme anger and 
would act impulsively.  She described the veteran as having 
destroyed friendships due to a combination of his paranoia 
and anger.  The psychologist concluded the following, in 
part:

As is clear from the above description of 
this veteran's condition[,] he is 
extremely dysfunctional.  His Global 
Assessment of Functioning [(GAF)] score 
is 40 on average and decreases to 30 when 
[the veteran] is severely depressed.  The 
prognosis for this veteran's recovery is 
extremely poor.

A September 2000 VA psychiatric evaluation report shows that 
the examiner stated that despite the veteran's weekly 
individual and group therapies, as well as a number of 
psychotropic medications, the veteran continued to have 
moderately severe depressive symptoms, a lack of energy, poor 
concentration, and no social life.  He entered a GAF score of 
45 and stated that the veteran was unemployable for VA 
purposes.

In a January 2003 letter, the same VA psychologist who wrote 
the April 2000 letter provided a description of the veteran's 
symptoms that were essentially the same as those she 
described in the April 2000 letter.  She stated that the 
veteran "is not now nor will he ever be able to function 
within the normally[-]accepted areas of living: employment, 
social relationships, and emotional/mental health."  She 
entered a GAF score of 35.

The RO granted the 100 percent evaluation for major 
depressive disorder based upon the symptomatology described 
by the VA psychologist in the January 15, 2003, letter.  
However, the Board finds that there is no discernable 
difference between the symptoms described in the January 2003 
letter and those described in the April 2000 letter.  While 
the VA psychologist did not state specifically in the April 
2000 letter that the veteran was unemployable due to his 
major depressive disorder, the Board finds that such is 
inferred by her description of the severity of the veteran's 
symptoms.  Additionally, she assigned a GAF score of 40.  A 
GAF of 40 is defined as "Some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work, school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school.).  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 46-47 (4th ed. 
1994) (emphasis added).  Resolving all reasonable doubt in 
favor of the veteran, the Board finds that the evidence 
supports the grant of a 100 percent evaluation for major 
depressive disorder prior to January 15, 2003.  

The RO has determined that the date of claim is the date of 
the February 7, 2000, VA treatment report, wherein the 
veteran was seen for complaints related to his service-
connected major depressive disorder.  The Board agrees with 
this determination.  See 38 C.F.R. § 3.157(b) (once a claim 
for compensation has been allowed, receipt of a VA outpatient 
or hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits).  
Additionally, when the veteran appealed the assignment of the 
70 percent evaluation for major depressive disorder following 
the December 2000 rating decision, he did not appeal the 
effective date assigned.  Rather, his disagreement was with 
the evaluation assigned.

The Board finds that the 100 percent evaluation should go 
back to February 7, 2000.  While the symptoms described in 
the February 2000 VA outpatient treatment report do not 
indicate that the veteran is 100 percent disabled under 
Diagnostic Code 9434, that treatment report was created in 
close proximity to the April 28, 2000, letter, which 
established that the veteran met the criteria for a 
100 percent evaluation, and the Board finds that it would be 
reasonable to assume that the veteran's service-connected 
disability was probably as disabling two months prior to the 
April 28, 2000, letter.  Stated differently, the Board finds 
that it is unlikely that the veteran's service-connected 
disability suddenly worsened coincident with the date the 
psychologist dated the letter.  Thus, resolving all doubt in 
favor of the veteran, an effective date of February 7, 2000, 
is assigned for the 100 percent evaluation for major 
depressive disorder.


ORDER

Entitlement to an evaluation of 100 percent as of February 7, 
2000, for major depressive disorder is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.


REMAND

In a July 2002 rating decision, the RO denied entitlement to 
a total rating for compensation based upon individual 
unemployability.  The veteran filed a notice of disagreement 
in September 2002.  The record reflects that the veteran has 
not been sent a statement of the case on this issue.  Thus, 
this claim must be remanded for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should furnish the veteran a 
statement of the case as to the claim for 
entitlement to a total rating for 
compensation based upon individual 
unemployability.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) 
(2003).  He must also be provided an 
opportunity for a hearing on this issue.  
Thereafter, if an appeal has been 
perfected, it should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



